Case 0:20-cv-61916-BB Document 38 Entered on FLSD Docket 11/17/2020 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-61916-BLOOM/Valle

 APPLE CORPS LIMITED and SUBAFILMS
 LIMITED,
                Plaintiffs,
 vs.


 BAGANI.MOBI, et al.,
             Defendants.
 ______________________________________/
            CONSENT FINAL JUDGMENT AND PERMANENT INJUNCTION
                 AS TO THE CONSENT JUDGMENT DEFENDANTS
                    IDENTIFIED ON SCHEDULE “A” HERETO

        THIS CAUSE is before the Court upon Plaintiffs’ Motion for Entry of Consent Final

 Judgment and Permanent Injunction as to certain Defendants, ECF No. [35] (“Motion”), filed on

 November 16, 2020. The Court has carefully considered the Motion, the record in this case,

 the applicable law, and is otherwise fully advised.

         Plaintiffs, Apple Corps Limited and Subafilms Limited (“Plaintiffs”), and the Defendants

 identified on Schedule “A” hereto (collectively, the “Consent Judgment Defendants”), stipulate

 and consent to the following:

        WHEREAS, the Consent Judgment Defendants adopted and began using trademarks in

 the United States that infringe and dilute the distinctive quality of Plaintiffs’ various registered

 trademarks identified in Paragraphs 18 and 27 of Plaintiffs’ Amended Complaint, ECF No. [19],

 (“Plaintiffs’ Marks”);

        WHEREAS, each of the Consent Judgment Defendants’ use of names and marks which

 incorporate one or more of Plaintiffs’ Marks is likely to cause confusion as to source or origin;
Case 0:20-cv-61916-BB Document 38 Entered on FLSD Docket 11/17/2020 Page 2 of 6

                                                           Case No. 20-cv-61916-BLOOM/Valle


        WHEREAS, the parties desire to settle and have amicably resolved their dispute to their

 satisfaction; and

        WHEREAS, based upon Plaintiffs’ good faith prior use of Plaintiffs’ Marks, Plaintiffs

 have superior and exclusive rights in and to the Plaintiffs’ Marks in the United States and any

 confusingly similar names or marks; it is

        ORDERED AND ADJUDGED as follows:

        1.      Plaintiffs’ Motion, ECF No. [35], is GRANTED. Judgment is entered in favor of

 Plaintiffs and against each of the Consent Judgment Defendants.

        2.      Each of the Consent Judgment Defendants and their respective officers, agents,

 servants, employees and attorneys, and all persons in active concert and participation with them

 are hereby permanently restrained and enjoined from intentionally and/or knowingly:

                a.     manufacturing or causing to be manufactured, importing, advertising, or

                       promoting, distributing, selling or offering to sell counterfeit and

                       infringing goods bearing and/or using Plaintiffs’ Marks;

                b.     using Plaintiffs’ Marks in connection with the sale of any unauthorized

                       goods;

                c.     using any logo, and/or layout which may be calculated to falsely advertise

                       the services or products of the Consent Judgment Defendants as being

                       sponsored by, authorized by, endorsed by, or in any way associated with

                       Plaintiffs;

                d.     falsely representing themselves as being connected with Plaintiffs, through

                       sponsorship or association;

                e.     engaging in any act which is likely to falsely cause members of the trade



                                                2
Case 0:20-cv-61916-BB Document 38 Entered on FLSD Docket 11/17/2020 Page 3 of 6

                                                         Case No. 20-cv-61916-BLOOM/Valle


                   and/or of the purchasing public to believe any goods or services of the

                   Consent Judgment Defendants, are in any way endorsed by, approved by,

                   and/or associated with Plaintiffs;

             f.    using any reproduction, counterfeit, copy, or colorable imitation of the

                   Plaintiffs’ Marks in connection with the publicity, promotion, sale, or

                   advertising of any goods sold by the Consent Judgment Defendants;

             g.    affixing, applying, annexing or using in connection with the sale of any

                   goods, a false description or representation, including words or other

                   symbols tending to falsely describe or represent the Consent Judgment

                   Defendants’ goods as being those of Plaintiffs, or in any way endorsed by

                   Plaintiffs;

             h.    offering such goods in commerce and from otherwise unfairly competing

                   with Plaintiffs;

             i.    secreting, destroying, altering, removing, or otherwise dealing with the

                   unauthorized products or any books or records which contain any

                   information relating to the importing, manufacturing, producing,

                   distributing, circulating, selling, marketing, offering for sale, advertising,

                   promoting, renting or displaying of all unauthorized products which

                   infringe the Plaintiffs’ Marks; and

             j.    effecting assignments or transfers, forming new entities or associations or

                   utilizing any other device for the purpose of circumventing or otherwise

                   avoiding the prohibitions set forth in subparagraphs (a) through (i).




                                             3
Case 0:20-cv-61916-BB Document 38 Entered on FLSD Docket 11/17/2020 Page 4 of 6

                                                             Case No. 20-cv-61916-BLOOM/Valle


          3.    Plaintiffs shall have the right to seek sanctions for contempt, compensatory

 damages, injunctive relief, attorneys’ fees, costs, and such other relief deemed proper in the

 event of a violation or failure by any of the Consent Judgment Defendants to comply with any of

 the provisions hereof. The prevailing party in any such proceeding shall be entitled to recover its

 attorney’s fees and costs.

          4.    This Consent Final Judgment shall be conclusive for purposes of collateral

 estoppel regarding all issues that have been or could have been brought on the same operative

 facts.

          5.    Each party shall bear its own attorney’s fees and costs.

          6.    This Court will retain continuing jurisdiction over this cause to enforce the terms

 of this Consent Final Judgment.

          7.    PayPal, Inc. (“PayPal”), SIA Joom, which operates the Joom.com website

 (“Joom”), and their related companies and affiliates shall (1) disburse the funds of each of the

 Consent Judgment Defendants restrained pursuant to the Court’s Sealed Order Granting

 Plaintiffs’ Ex Parte Application for Entry of Temporary Restraining Order and Setting Hearing

 on Motion for Preliminary Injunction, dated September 23, 2020, ECF No. [11], as directed by

 Plaintiffs’ counsel; and (2) upon transfer of the funds to Plaintiffs as required herein, PayPal and

 Joom shall remove any restraints that were placed on the Consent Judgment Defendants’ PayPal

 and Joom accounts pursuant to the Temporary Restraining Order; and (3) return each of the

 Consent Judgment Defendants’ accounts back to an unrestrained status in accordance with

 PayPal and Joom’s operating procedures and contract for services with each of the Consent

 Judgment Defendants.




                                                  4
Case 0:20-cv-61916-BB Document 38 Entered on FLSD Docket 11/17/2020 Page 5 of 6

                                                  Case No. 20-cv-61916-BLOOM/Valle


        DONE AND ORDERED in Chambers at Miami, Florida, on November 16, 2020.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                  SCHEDULE “A”


                                         5
       Case 0:20-cv-61916-BB Document 38 Entered on FLSD Docket 11/17/2020 Page 6 of 6

                                                       Case No. 20-cv-61916-BLOOM/Valle


               CONSENT JUDGMENT DEFENDANTS BY NUMBER, SELLER ID, AND
               INDIVIDUAL, PARTNERSHIP, OR UNINCORPORATED ASSOCIATION

Def.
                                                                  Individual, Partnership, or
No.      Defendant / Seller ID   Store Number / PayPal Account
                                                                  Unincorporated Association
19       lovecharmworld2012      lovecharmworld@gmail.com
                                                                  Huang Yongjun
35       wybeads-fine-jewelry    wantchangeforever@gmail.com
37       3 Idiots                5d458ec91436d4030122195c
38       antelope                5d52835f28fc710301a00a8e
53       eight octopus           5d5e817f8b2c3703019caf83
                                                                  Nengzhao Xie
65       Les choristes           5d458edd8b2c370301c36350
83       Sky of shop             5db81be628fc7103019508de
89       Titanic                 5d458e728b45130301192fcf
                                 1517884686413800174-140-5-709-
40       Baby dress              2672229233                       Xiaowei Yuan




                                              6
